Title: From John Adams to Timothy Pickering, 12 June 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy June 12th 1799

I return the papers inclosed in your favor of the 4th. relative to the consulship at the Havanna and am very well satisfied with the recommendation of Mr John Moreton, whose commission may be prepared for him when you think fit. As I am preparing to attend the funeral of my esteemed relation & beloved Gov Sumner, I have not time at present to advert to any other matters in your late dispatches. I have the honor to be Sir / your most obedient
